In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-366 CR

NO. 09-06-367 CR

NO. 09-06-368 CR

____________________


PERRY THOMAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 95574, 95575 and 95576




MEMORANDUM OPINION
	Pursuant to plea bargains, appellant Perry Thomas pled guilty to robbery in three
separate proceedings before the trial court.  In each case, the trial court found the evidence
sufficient to find Thomas guilty, but deferred further proceedings, placed Thomas on
community supervision for ten years, and assessed a fine of $500.00.  In all three cases, the
State filed motions to revoke Thomas's unadjudicated community supervision.  Thomas pled
"true" to violating the terms of the community supervision orders in each case.  In all three
cases, the trial court found that Thomas violated the terms of the community supervision
order, adjudicated Thomas guilty of robbery, ordered Thomas to pay restitution, and imposed
a sentence of twenty years of confinement.
	Thomas's appellate counsel filed a brief that presents counsel's professional
evaluation of the records and concludes the appeals are frivolous.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  We have reviewed the appellate record in each case, and we agree with
counsel's conclusion that no arguable issues support the appeals.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeals.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgments. (1)
	AFFIRMED.     



						_______________________________
							STEVE McKEITHEN
							        Chief Justice

Submitted on February 13, 2007
Opinion Delivered February 28, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.